PER CURIAM.
Appellant, plaintiff in the trial' court, seeks review of an adverse final summary judgment, dismissing her amended complaint of negligence with prejudice following the filing of an answer setting up the affirmative defense of the Statute of Limitations. See:§ 95.11, Fla.Stat., F.S.A.; Manning v. Serrano, Fla.1957, 97 So.2d 688.
The amended complaint, bottomed solely on the tortious charge, was governed by the four year Statute of Limitations, which commenced to run on the date of the alleged breach of duty on the part of the ap-pellee. It appearing that the cause was instituted more than four years after the date of the alleged negligent act, the trial judge correctly applied the Statute of Limitations in entering the summary judgment and, therefore, same is hereby affirmed.
Affirmed.